Case 20-10891-mdc         Doc 21    Filed 05/12/20 Entered 05/12/20 07:56:21             Desc Main
                                    Document     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                        : CHAPTER NO. 13
                                                              :
KAREN PAULK,                                                  : CASE NO. 20-10891 MDC
                                                              :
                               DEBTOR,                        :
                                                              :
PENNSYLVANIA DEPARTMENT                                       : HEARING DATE AND TIME
OF REVENUE,                                                   : May 28, 2020 @ 9:30 a.m.
                                                              :
                               MOVANT,                        :
                                                              :
                        V.                                    :
                                                              :
KAREN PAULK,                                                  :
                                                              :
                               RESPONDENT,                    : RELATED TO DOCKET NO. 10

                        PENNSYLVANIA DEPARTMENT OF REVENUE’S
                     OBJECTION TO DEBTOR’S PROPOSED CHAPTER 13 PLAN

         NOW COMES the Commonwealth of Pennsylvania, Department of Revenue (hereinafter

“Department”), by and through its Office of Chief Counsel and Deputy Chief Counsel Jonathan

W. Chatham, and files this plan objection as authorized by 11 U.S.C.§ 1324 for the following

reasons to wit:

   1. This objection is made on the grounds that the Plan does not comply with the provisions

         of Chapter 13, nor has the Plan been proposed in good faith as required by 11 U.S.C. §

         1325(a)(1), and (3). The Debtor’s obligation pursuant to 11 U.S.C. § 1322(a)(2), to

         provide for full payment of all claims entitled to priority under 11 U.S.C. § 507 has not

         been met.

   2. The Department’s Proof of Claim, containing a priority claim in the amount of $4,916.36

         is not specifically treated within the Debtor’s proposed Chapter 13 Plan in the proper



                                                  1
Case 20-10891-mdc        Doc 21    Filed 05/12/20 Entered 05/12/20 07:56:21             Desc Main
                                   Document     Page 2 of 2



       classification or amounts. The Department’s claim is docketed on the claims register,

       and is identified as Docket 1.

   3. Providing for the full payment of the Department’s claim would assist the Court, the

       Trustee, the Debtor, and the other creditors in determining the viability of the Plan.

   4. The Department also objects to the confirmation of Debtor’s Plan on the grounds that the

       Plan is underfunded.

   5. Ultimately, the Department must object to the Debtors’ instant Plan because it is not

       proposed in good faith and in compliance with 11 U.S.C. §§ 1322 and 1325.


   WHEREFORE, the Department respectfully requests this Honorable Court deny

confirmation of the Debtors’ Proposed Chapter 13 Plan unless and until the Department’s

Objections have been cured and an amended plan is filed that accounts for the Department’s

claim(s) in the proper classification and amount.

                                                             Respectfully submitted by:



                                                             /s/ Jonathan W. Chatham
                                                             Jonathan W. Chatham
                                                             Deputy Chief Counsel
                                                             PA Department of Revenue
                                                             Office of Chief Counsel
                                                             P.O. Box 281061
                                                             Harrisburg, PA 17128-1061
                                                             PA I.D. # 209683
                                                             Phone: 717-783-3673
                                                             Facsimile: 717-772-1459




                                                2
